FIFTH AMENDMENT TO THE

RUBY TUESDAY, INC. SALARY DEFERRAL PLAN

 

THIS FIFTH AMENDMENT is made on this 14th day of December, 2006 by Ruby Tuesday,
Inc. a corporation duly organized and existing under the laws of the State of
Georgia (hereinafter called the “Primary Sponsor”).

 

WITNESSETH:

 

WHEREAS, the Primary Sponsor maintains the Ruby Tuesday, Inc. Salary Deferral
Plan (the “Plan”), which was last amended and restated by an indenture dated
April 9, 2001, and subsequently amended by the First through Fourth Amendments;

 

WHEREAS, the Primary Sponsor now wishes to amend the Plan to update the Plan for
final Treasury regulations issued under Sections 401(k) and 401(m) of the
Internal Revenue Code, which are generally effective for plan years beginning on
or after January 1, 2006; and

 

WHEREAS, the Primary Sponsor now wishes to amend the Plan to make certain
changes to the way matching contributions are calculated under the Plan, to add
a vesting schedule for matching contributions, and to provide for investment of
certain participants’ accounts in qualified default investment alternatives.

 

NOW, THEREFORE, the Primary Sponsor does hereby amend the Plan, effective as of
January 1, 2006, except as otherwise provided herein, as follows:

 

1.            Effective for contributions made for Plan Years beginning on and
after January 1, 2007, by deleting the existing Section 1.1(b) and substituting
therefor the following:

 

“(b)        ‘Company Matching Account’ which shall be divided into the following
two subaccounts:

 

(1)          the ‘Pre-2007 Company Matching Subaccount’ which reflects a
Participant’s interest in matching contributions made by a Plan Sponsor under
Plan Section 3.2 for Plan Years beginning prior to January 1, 2007; and

 

(2)          the ‘Post-2006 Company Matching Subaccount’ which reflects a
Participant’s interest in matching contributions made by a Plan Sponsor under
Plan Section 3.2 for Plan Years beginning after December 31, 2006.”

 

 

2.

Effective January 1, 2007, by adding the following new Section 1.35A:

 

“1.35A ‘Termination Completion Date’ means the last day of the fifth consecutive
Break in Service computation period, determined under the Section which defines
Break in Service, in which a Participant completes a Break in Service.”

 

 

3.

Effective January 1, 2007, by adding the following new Section 1.39A:

 

--------------------------------------------------------------------------------



 

 

“1.39A               ‘Vesting Service’ means each Plan Year during which an
Employee has completed no less than 1,000 Hours of Service. Notwithstanding
anything contained herein to the contrary, Vesting Service shall not include:

 

(a)    In the case of an Employee who completes five consecutive Breaks in
Service for purposes of determining the vested portion of his Account which
accrued before his Termination Completion Date, all Vesting Service in Plan
Years after his Termination Completion Date.

 

(b)   In the case of an Employee who completes five consecutive Breaks in
Service and at that time does not have any vested right to his Account, all
Vesting Service before those Breaks in Service commenced.”

 

 

4.

By deleting the existing Section 1.41 and substituting therefor the following:

 

“1.41     ‘Year of Service’ means each Plan Year during which a Participant has
completed no less than 1,000 Hours of Service. If a Participant ceases to be an
Employee and is subsequently reemployed by a Plan Sponsor, such Participant’s
‘Years of Service’ shall not include any periods of service prior to such
Participant’s reemployment. Notwithstanding the foregoing, any individual who
was an employee of Morrison Restaurants Inc. immediately prior to the effective
date of the distributions by Morrison Restaurants Inc. to its stockholders of
all of the outstanding shares of common stock, respectively, of Morrison Fresh
Cooking, Inc. and Morrison Health Care, Inc., but who did not continue in the
employ of Ruby Tuesday, Inc. immediately after such distributions, shall not be
given credit for any Year of Service with Morrison Restaurants Inc. completed on
or prior to the effective date of such distributions.”

 

5.            Effective for contributions made for Plan Years beginning on and
after January 1, 2007, by deleting the existing Section 3.2(a) and substituting
therefor the following:

 

“(a)        Each Plan Sponsor proposes to make contributions to the Fund with
respect to each Plan Year on behalf of each Participant who is an Eligible
Employee in an amount equal to (i) twenty percent (20%) of the Participant’s
Annual Compensation deferred by the Participant pursuant to Plan Section 3.1(a)
up to the Matching Limit in the case of a Participant who has completed fewer
than five (5) Years of Service as of the first day of the Plan Year; (ii) forty
percent (40%) of the Participant’s Annual Compensation deferred by the
Participant pursuant to Plan Section 3.1(a) up to the Matching Limit in the case
of a Participant who has completed at least five (5) Years of Service but fewer
than ten (10) Years of Service as of the first day of the Plan Year; and (iii)
fifty percent (50%) of the Participant’s Annual Compensation deferred by the
Participant pursuant to Plan Section 3.1(a) up to the Matching Limit in the case
of a Participant who has completed at least ten (10) Years of Service as of the
first day of the Plan Year. Plan Sponsor contributions made pursuant to this
Section 3.2 may be made in cash or in kind, including shares of Company Stock,
at the discretion of the Plan Sponsor. Unless the Primary Sponsor directs
otherwise, the Trustee shall use Plan Sponsor matching contributions made in
cash to acquire shares of Company Stock that are issued

 

2

 

--------------------------------------------------------------------------------



 

 

and outstanding. The Primary Sponsor may request the Trustee to acquire the
necessary shares by purchasing newly issued shares of Company Stock or shares of
Company Stock held as treasury shares. For purposes of this Subsection (a), the
‘Matching Limit’ is the first six percent (6%) of a Participant’s Annual
Compensation.”

 

6.            By deleting the existing header language to Section 5.1 and
substituting therefor the following:

“5.1       Until such time as the Plan Administrator may direct otherwise, each
Participant may direct the Plan Administrator to invest contributions to his
Account in one or more Investment Funds as the Participant shall designate by
providing notice to the Plan Administrator according to the procedures
established by the Plan Administrator for that purpose.”

7.            Effective January 1, 2007, by deleting the existing Section 5.1(a)
and substituting therefor the following:

 

“(a)        All investment directions of contributions shall be made in such
multiples as prescribed by the Plan Administrator. Participants may change the
investment of contribution to their Accounts in accordance with the procedures
established by the Plan Administrator, but in no event less frequently than once
per calendar quarter. New investment directions shall be effective as of the
date that such directions are processed by the Plan Administrator in accordance
with the procedures established for such purpose.”

 

8.            Effective January 1, 2007, by deleting the existing Section 5.2
and substituting therefor the following:

 

“5.2       A Participant may elect according to the procedures established by
the Plan Administrator, to transfer, in such multiples as the Plan Administrator
may prescribe, portions of his Account between Investment Funds. A Participant
shall have the right to make an election under this Section 5.2 no less
frequently than once per calendar quarter. An election under this Section 5.2
shall be effective as of the date that such directions are processed by the Plan
Administrator in accordance with the procedures established for such purpose.”

 

 

9.

Effective January 1, 2007, by adding the following new Section 5.5:

 

“5.5        If and to the extent the Plan Administrator elects to invest in a
qualified default investment alternative all or a portion of the account of a
Participant or Beneficiary who fails to make an affirmative investment election
as to such portion of his Account, the Plan Administrator or Trustee, as
applicable, shall provide to any such Participant or Beneficiary any material
provided to the Plan or Trustee, as applicable, relating to the applicable
qualified default investment alternative, including, without limitation, account
statements, proxy voting materials, and prospectuses. For purposes of this
Section 5.5, a ‘qualified default investment alternative’ shall be a qualified
default investment alternative as defined in regulations issued by the
Department of Labor

 

3

 

--------------------------------------------------------------------------------



 

 

pursuant to ERISA Section 404(c)(5), or any successor thereto, that is
designated by the Plan Administrator.”

 

 

10.

By deleting Section 7.1 and by substituting therefor the following:

 

“7.1       Hardship Withdrawals. The Trustee shall, upon the direction of the
Plan Administrator, withdraw all or a portion of a Participant’s Employee
Deferred Account consisting of Deferral Amounts (but not earnings thereon),
including catch-up contributions made pursuant to Section 3.1(c), prior to the
time such accounts are otherwise distributable in accordance with the other
provisions of the Plan; provided, however, that any such withdrawal shall be
made only if the Participant is an Employee and demonstrates that he is
suffering from ‘hardship’ as determined herein. For purposes of this Section, a
withdrawal will be deemed to be on account of hardship if the withdrawal is on
account of:

 

(a)          expenses for (or necessary to obtain) medical care that would be
deductible by the Participant under Code Section 213(d) (determined without
regard to whether the expenses exceed 7.5% of adjusted gross income);

 

(b)          purchase (excluding mortgage payments) of a principal residence for
the Participant;

 

(c)          payment of tuition, related educational fees, and room and board
expenses, for up to the next 12 months of post-secondary education for the
Participant, or for his spouse, children or dependents (as defined in Code
Section 152 and, for taxable years beginning or after January 1, 2005, without
regard to Code Sections 152(b)(1), (b)(2) and (d)(1)(B));

 

(d)          payments necessary to prevent the eviction of the Participant from
his principal residence or foreclosure on the mortgage on the Participant’s
principal residence;

 

(e)          payments for burial or funeral expenses for the Participant’s
deceased parent, spouse, children or dependents (as defined in Code Section 152
and, for taxable years beginning or after January 1, 2005, without regard to
Code Section 152(d)(1)(B));

 

(f)           expenses for the repair of damage to the Participant’s principal
residence that would qualify for the casualty deduction under Code Section 165
(determined without regard to whether the loss exceeds 10% of adjusted gross
income); or

 

(g)          any other contingency determined by the Internal Revenue Service to
constitute an ‘immediate and heavy financial need’ within the meaning of
Treasury Regulations Section 1.401(k)-l(d).”

 

4

 

--------------------------------------------------------------------------------



 

 

11.          Effective January 1, 2007, by deleting the term “Years of Service”
and replacing it with the term “Vesting Service” where it appears in Section
8.3.

 

 

12.

Effective January 1, 2007, by adding the following new Section 8.5:

 

“8.5       Vesting. That portion of a Participant’s Account in which he is
vested at any given time shall be:

 

(a)          his Employee Deferred Account, Voluntary Contribution Account,
Rollover Account, and his Pre-2007 Company Matching Subaccount which shall be
fully vested and nonforfeitable at all times; and

 

(b)          his Post-2006 Company Matching Subaccount (other than the portion
of his Company Matching Account attributable to Qualified Matching Contributions
or Qualified Nonelective Contributions, both as defined in Appendix C, if any,
which shall both be fully vested and nonforfeitable when made) computed
according to the following vesting schedule:

 

 

Full Years of

Percentage

 

Vesting Service 

Vested  

 

Less than 3

0%

 

3 or more

100%”

 

 

13.

Effective January 1, 2007, by adding the following new Section 8.6:

 

 

“8.6

Cash-out/Buyback.

 

(a)          The nonvested portion of the Account of a Participant who has had a
Termination of Employment shall be forfeited as of the earlier of the date the
Participant receives a distribution of the vested portion of his Account or the
Participant’s Termination Completion Date. For such purposes, a Participant who
has had a Termination of Employment and who is not vested in any portion of his
Account, the Participant shall be deemed to have received a distribution of his
Account.

 

(b)          If a Participant who has received (or has been deemed to have
received) a distribution of the vested portion of his Account is reemployed by a
Plan Sponsor or an Affiliate prior to his Termination Completion Date and (1) if
the Participant’s Account was partially vested, and the Participant repays to
the Fund no later than the fifth anniversary of the Participant’s reemployment
by the Plan Sponsor or an Affiliate all of that portion of his vested Account
which was paid to him or (2) if the Participant’s Account was not vested upon
his Termination of Employment, then any portion of his Account which was
forfeited shall be restored effective on the Valuation Date coinciding with or
next following the repayment or the Participant’s reemployment, respectively.
The restoration on any Valuation Date of the forfeited portion of the Account of
a

 

5

 

--------------------------------------------------------------------------------



 

 

Participant pursuant to the preceding sentence shall be made first from
forfeitures available for allocation on that Valuation Date, to the extent
available, and secondly from contributions by the Plan Sponsor. Only after
restorations have been made shall the remaining net income be available for
allocation under Section 4.”

 

14.          Effective January 1, 2007, by deleting Section 10 in its entirety
and substituting therefor the following:

 

“SECTION 10

DEATH BENEFITS

 

If a Participant dies before receiving a distribution of his vested Account, his
Beneficiary shall receive the Participant’s vested Account in one lump sum as
soon as administratively feasible following the death of the Participant or, if
the Beneficiary so elects, at any later date permitted under Section 11. The
portion of the Participant’s Account that is vested shall be determined under
Section 8 or 9, as applicable.”

 

15.          By replacing the reference to “1.401(k)-1(b)(5)” with
“1.401(k)-2(a)(6)” where it appears in Section 2 of Appendix C.

 

16.          By deleting the first paragraph of Section 3 of Appendix C and by
substituting therefor the following:

 

“If the Deferral Amounts contributed on behalf of any Highly Compensated
Eligible Participant exceeds the amount permitted under the ‘actual deferral
percentage’ test described in Section 2 of this Appendix C for any given Plan
Year, then before the end of the Plan Year following the Plan Year for which the
Excess Deferral Amount was contributed, (a) the portion of the Excess Deferral
Amount for the Plan Year attributable to a Highly Compensated Eligible
Participant, as adjusted in accordance with applicable Treasury Regulations to
reflect income, gain, or loss attributable to it for the Plan Year for which the
test is being performed and for the period between the end of such Plan Year and
the date on which the Excess Deferral Amount is distributed to the Participant
and reduced by any excess Elective Deferrals as determined pursuant to Section
3.1 previously distributed to a Participant for the Participant’s taxable year
ending with or within the Plan Year, may be distributed to the Highly
Compensated Eligible Participant or (b) to the extent provided in regulations
issued by the Secretary of the Treasury, the Plan Administrator may permit the
Participant to elect, within two and one-half months after the end of the Plan
Year for which the Excess Deferral Amount was contributed, to treat the Excess
Deferral Amount, unadjusted for earnings, gains, and losses, but as so reduced,
as an amount distributed to the Participant and then contributed as an after-tax
contribution by the Participant to the Plan (‘recharacterized amounts’). The
income, gain, or loss allocable to such Excess Deferral Amount shall be
determined in a similar manner as described in Section 4.2 of the Plan or in any
other manner permitted by applicable Treasury Regulations. The Excess Deferral
Amount to be distributed or recharacterized shall be reduced by Deferral Amounts
previously distributed or

 

6

 

--------------------------------------------------------------------------------



 

 

recharacterized for the taxable year ending in the same Plan Year, and shall
also be reduced by Deferral Amounts previously distributed or recharacterized
for the Plan Year beginning in such taxable year. For all other purposes under
the Plan other than this Appendix C recharacterized amounts shall continue to be
treated as Deferral Amounts. The portion of the Matching Contribution on which
such Excess Deferral Amount was based shall be forfeited upon the distribution
or recharacterization, as the case may be, of such Excess Deferral Amount.

 

Notwithstanding the foregoing, if the Plan satisfies the actual deferral
percentage test through correction by distribution of Excess Deferral Amounts
for any Plan Year, any Excess Deferral Amounts attributable to a Highly
Compensated Eligible Participant who is eligible to make catch-up contributions
pursuant to Section 3.1(c) of the Plan, subject to the limitations of Code
Section 414(v), shall be retained in the Plan and treated as catch-up
contributions under the Plan. To the extent that the Excess Deferral Amount
would exceed the applicable dollar amount specified in Code Section 414(v), as
adjusted, such amount shall be distributed in accordance with Subsection (b),
below, of this Section 3.”

 

17.          By replacing the reference to “1.401(m)-1(b)(5)” with
“1.401(m)-2(a)(6)” where it appears in Section 5 of Appendix C.

 

 

18.

By deleting Section 7 of Appendix C and by substituting therefor the following:

 

“SECTION 7

 

Except to the extent limited by rules promulgated by the Secretary of the
Treasury, if a Highly Compensated Eligible Participant is a participant in any
other plan of the Plan Sponsor or any Affiliate which includes Matching
Contributions, deferrals under a cash or deferred arrangement pursuant to Code
Section 401(k), or nondeductible employee contributions, any contributions made
by or on behalf of the Participant to the other plan shall be allocated with the
same class of contributions under the Plan for purposes of determining the
‘actual deferral percentage’ and ‘contribution percentage’ under the Plan.

Except to the extent limited by rules promulgated by the Secretary of the
Treasury, if the Plan and any other plans which include Matching Contributions,
deferrals under a cash or deferred arrangement pursuant to Code Section 401(k),
or nondeductible employee contributions are considered as one plan for purposes
of Code Section 401(a)(4) and 410(b)(1), any contributions under the other plans
shall be allocated with the same class of contributions under the Plan for
purposes of determining the ‘contribution percentage’ and ‘actual deferral
percentage’ under the Plan.”

19.          By replacing the words “Appendix D” with the words “Appendix E”
every place it appears in the Third Amendment to the Plan.

Except as specifically amended hereby, the Plan shall remain in full force and
effect prior to this Fifth Amendment.

 

7

 

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the Primary Sponsor has caused this Fifth Amendment to be
executed on the day and year first above written.

 

 

RUBY TUESDAY, INC.

 

By:   Samuel E. Beall, III 

 

Title:President, Chairman and Chief Executive Officer 

ATTEST:

 

By:

Scarlett May

 

Title:

VP, General Counsel and Secretary

 

 

[CORPORATE SEAL]

 

 

8

 

 